Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive for the reasons stated below.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 5 and 8, line 2, the use of the language “and/or” is vague and indefinite. The above mentioned language sets forth an improper Markush grouping due to a lack of a proper list of alternatively useable members. A Markush grouping requires selection from a closed group "consisting of" the alternative members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. In the present case, the  members of the Markush group do not share a "single structural similarity". 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Desruelle et al (US Patent 9134450)
To the extent the claims are definite, Desruelle et al discloses a conical mirror concentrator for a laser-cooled cold atom beam source comprising a body (233, 241, 805), a reflective inner conical surface (see figures 2, 8A, and 8B)) formed on the body tapering from a large diameter at a first side of the body inward to a smaller dimeter in an interior space of the body (see figures 2, 8A and 8B), wherein the inner conical surface focuses light to an axis within the interior space of the body (see figures 2, 8A and 8B); a hole (805a) extending from the interior space of the body near a pinnacle of the inner conical surface to a second, opposite side of body (see figures 8A and 8B), and means (the conflat flanges) for mounting the concentrator to a vacuum chamber (203) which inherently provides a vacuum seal therebetween (see column 10, lines 4-8) in order to impart/form said vacuum chamber, wherein the inner conical surface was inherently polished or coated to form the reflective surface. Note figures 2, 8A and 8B along with the associated description thereof. 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desruelle et al (US Patent 9134450).
Desruelle et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that vacuum seal being configured to hold a vacuum with a pressure of 10-7 Torr of less.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify/select the mounting structure (i.e., conflat flange) of Desruelle et al to include a typical gasket of to hold a vacuum with a pressure of 10-7 Torr of less in order similarly to trap cold atoms samples in high vacuum applications, since it has been held that discovering an optimum or workable ranges involves routine skill in the art.  Note: In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
9.	Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.	Claims 2-4, 6, 7, 9-19, 22 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
11.	Claims 20 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
June 17, 2022 

/RICKY D SHAFER/Primary Examiner, Art Unit 2872